ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_07_EN.txt. DISSENTING OPINION OF JUDGE CORDOVA

The Executive Board of the United Nations Educational, Scien-
tific and Cultural Organization, relying on Article XII of the Statute
of the Administrative Tribunal of the International Labour Organi-
sation, has requested an Advisory Opinion of the Court with regard
to the competence of that Tribunal to hear the complaints introduced
by Messrs. Duberg and Leff and Mrs. Wilcox and Mrs. Bernstein.

Had I not been firmly convinced that the Court should have
refused to comply with the Request of Unesco because of its lack
of competence to render an advisory opinion in circumstances such
as those underlying the present case, I would certainly have con-
curred in the Opinion of the Court on the merits, and would have
expressed my opinion in favour of the competence of the Adminis-
trative Tribunal to hear and adjudicate upon the complaints
referred to above.

The decision of the Court with regard to its competence in this
case will have far-reaching consequences. For the first time the
Court has had occasion to define its own legal position in connexion
with the attempt to transform it into a Court of Appeal in cases
tried by the Administrative Tribunal of the International Labour
Organisation and by that of the United Nations. Although the
present case relates only to decisions of the first of these Tribunals,
the two situations,save for slight differences, are very similar.

The General Assembly, in Resolution 957 (X) of November 8th
of last year, adopted an amendment to the Statute of the United
Nations Administrative Tribunal introducing a new Article 11 which
sets forth grounds for review by the International Court of Justice
of the decisions of the said Tribunal which reproduce those set
forth in Article XII of the Statute of the Administrative Tribunal
of the International Labour Organisation.

Both Articles, 11 and XII respectively, confer jurisdiction on the
Court to review the Administrative Tribunal’s decisions by means of
Advisory Opinions, in cases in which the jurisdiction of the Tribunal
is challenged, or when it is alleged that the Tribunal has made a
fundamental fault in the procedure followed, With regard to those
two grounds the two Statutes are almost identical. The new Article 11
of the Statute of the United Nations Tribunal also includes, as an
additional ground for the intervention of this Court, an error com-
mitted by the Administrative Tribunal on a question of law relating
to the provisions of the Charter. There is a further difference which
is worth noting: Article XII of the Statute of the International
Labour Organisation’s Tribunal does not give to the individuals the

82
156 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

right to appeal to the Court, while Article 1x of the United Nations
Tribunal expressly mentions the ‘person concerned” as a possible
applicant for an Advisory Opinion. We find the greatest deviation
from the wording of Article XII of the Statute of the International
Labour Organisation’s Tribunal in Article 11 of the Statute of the
United Nations Tribunal where it introduces two special innova-
tions: first, the creation of a Special Committee to act as a screen
for applications by individual members of the staff, Member States
or the Secretary-General asking that the Court should be requested
to review a decision of the Administrative Tribunal; second, the
provision that the Advisory Opinion of the Court is not binding on
the United Nations Administrative Tribunal, although it will be
binding on the parties if the Tribunal so decides. These main dif-
ferences and other minor ones are not, I think, of such a nature as
to change the issue which both Statutes put before the Court.

The legal and practical problem which both amendments tried
to resolve was the possibility for the International Court of Justice
of becoming a judicial body reviewing the decisions of the two
Administrative Tribunals in certain and specified cases. In giving
its opinion in this case the Court has also, to a certain extent, given
its views on its own jurisdiction as an appellate Court with regard
to decisions of the Administrative Tribunal of the United Nations.

There are several arguments which have convinced me that the
Court lacks jurisdiction to act in such a capacity in cases in which
the parties are an international organization on the one hand
(Unesco in the present case) and staff members on the other. These
arguments relate to two different sets ofideas. Firstly, the jurisdiction
of the Court derives entirely and exclusively from its Statute, and no
other international instrument, including the Statutes of Adminis-
trative Tribunals or the resolutions of any Organ of the United
Nations, can introduce any modification with regard to the juris-
diction of the Court; they cannot, in particular, either enlarge or
diminish the competence of the Court, as defined by the Statute,
with regard to its two legal activities, the judicial and the advisory
functions. Secondly, the present Request for an Advisory Opinion,
in fact, is designed to bring before the Court, in second instance, a
contentious case between Unesco and several of its officials, a
situation which falls, I believe, outside the competence of the Court.

It might serve a useful purpose to remember at this point the
circumstances in which the present Article XII of the Statute of the
Administrative Tribunal of the International Labour Organisation
and Article 11 of the United Nations Tribunal were introduced.

83
157 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

At its last Session, the Assembly of the League of Nations decided
not to comply with certain judgments of the Administrative
Tribunal rendered in 1946. It was then thought that it would be
wise to introduce in the Statute the possibility to “re-consider’””
the decisions of the Administrative Tribunal, denying them the
automatic binding effect which they had, and setting up a “Court
of Appeal” to pass final judgments. “Court of Appeal” : those were
the very words used by the Chairman of the Governing Body of
the International Labour Organisation in referring to the possi-
bility for the International Court of playing the rôle of a second
instance tribunal (Memorandum submitted by the International
Labour Organisation to the International Court of Justice, I.C.J.,
Pleadings, United Nations Administrative Tribunal, p. 71). In
a parallel manner, only last year, the United Nations set up a
Special Committee on the ‘Judicial Review of the Judgments of
the Administrative Tribunal of the United Nations”, in accordance
with a previous Resolution of the General Assembly (888 (IX) of
December 17th, 1954). The work of this Special Committee led to
the introduction of the present Article Ir in the Statute of the
Administrative Tribunal of the United Nations.

The framers of the two amendments could not fail to recognize
that the cases tried by the Administrative Tribunals were true
litigations which had been brought before these judicial bodies to
be decided by them, and that their decisions would be binding on
the parties concerned ; they also realized that before the Adminis-
trative Tribunals, the Parties were, on the one hand, the inter-
national organizations and, on the other, the private individuals,
members of the staffs ; and they must also have been conscious that
Article 34 of the Statute of the Court—the very first Article of
Chapter II dealing with the ‘‘Competence of the Court’’——expressly
lays down that “Only States may be parties in cases before the Court”.
In their desire, nevertheless, to enlist the services of the highest
judicial authority of the United Nations to act as a Court of Appeal,
the authors of both amendments resorted to the procedure of
Advisory Opinions, thinking that, by introducing in their respective
Statutes the provision that the Advisory Opinion should be binding
upon the parties, they could avoid the difficulty of Article 34 of
the Statute of the Court.

This historical background, the plain words used, and the spirit
of the amendments are enough to show that their authors decided,
by themselves and for themselves, that, in certain instances, the
International Court of Justice should act as Court of Appeal. It
is hardly necessary to comment upon the capacity or the right
of the International Labour Organisation—or as far as that is
concerned, of the Assembly of the United Nations—to impose
upon the International Court of Justice obligations and new
functions which are not provided for in its Statute or in the
Charter.

84
158 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

The International Court of Justice is incompetent, both ratione
personae and ratione materiae, to play the rôle of a Court of Appeal
with regard to cases tried in first instance by the Administrative
Tribunals.

In order to achieve their aims, the framers of Articles XII of
the Statute of the International Labour Organisation’s Tribunal
and iz of that of the Tribunal of the United Nations made
a confusion between the two main functions of this Court.

None of the Articles of the Statute expressly states that the
Court has two functions. Article 68 is the only one which, though
in an incidental way, distinguishes between the judicial functions
and the advisory functions of the Court as being different in nature.
It reads:

“In the exercise of its advisory functions, the Court shall further
be guided by the provisions of the present Statute which apply in
contentious cases...”

Of all the other articles of the Statute, some refer to the judicial
and some to the advisory functions of the Court, but without
drawing a precise distinction. It is not difficult, nevertheless,
to detect the different juridical nature of the two main activities
of the Court. The Statute of the Permanent Court of International
Justice, upon which the present Statute is based, whenever it
used the word ‘‘case”, meant a contentious dispute ; advisory
opinions were requested upon ‘legal questions”. The present
Statute kept this terminology and thus we see that all articles
dealing with the competence and compulsory jurisdiction of the
Court, from Article 34 to Article 38, refer only to ‘‘cases’” without
any other qualification, but they all refer to contentious disputes
exclusively. The Rules of both the Permanent Court and this
Court likewise refer only to ‘‘cases’’ in all the articles included
under “Heading II: Contentious Proceedings’.

The judicial activity of the Court deals only with contentious
disputes between parties. These are the ‘‘contentious cases” to
which Article 68 refers. The resolution of the Court in cases,
contentious in their nature, is a decision, a judgment establishing
the rights of the parties with binding force. The resolution, the
decision or, properly stated, the judgment rendered by the Court
in such cases is binding upon the parties. A very different situation
appears with regard to the advisory function of the Court. This
is only discharged when there is no contention for the Court to
decide ; where there are no parties in the proper juridical sense
of the word. The Organ or the Specialized Agency seeking an
opinion of this kind does not wish, in principle, to be bound by

85
159 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

it. They are merely seeking juridical advice from the Court on
a legal question.

The difference between the judicial and the advisory functions of
the Court lies in the fact that, in the first of these, there are two or
more parties which submit a dispute to the Court, to its authority
to impose upon them the law, while in the second, there is no dis-
pute, no parties, and no compulsory jurisdiction to decide upon
rights and duties in conflict, even though the body seeking the
advisory opinion may be willing to accept and be guided by it.

There is also a very important difference as regards the parties
which may appear before the Court in each of the two aforemen-
tioned functions. The Statute makes a very clear distinction between
those entitled to come before the Court seeking a judgment and
those allowed to request advice. This great difference should be
borne in mind in order to understand why the present Request for
an Advisory Opinion should have been declined.

Article 65 of the Statute provides that the Court may give an
Advisory Opinion at the request of “whatever body may be author-
ized by or in accordance with the Charter cf the United Nations”.
In turn, Article 96 of the Charter directly provides that the General
Assembly and the Security Council may request such Advisory
Opinions and, indirectly, if so authorized by the General Assembly,
that “other organs of the United Nations and the Specialized
Agencies’ may also request such Advisory Opinions. Therefore,
according to the Statute, only the General Assembly, the Security
Council, other organs of the United Nations and the Specialized
Agencies may request Advisory Opinions. States and individuals
are not allowed to request them. Unesco, being a Specialized
Agency and having been granted authorization by the Assembly,
may therefore legally ask for an Advisory Opinion, that is to say,
for a decision of this Court, as defined above.

Neither the General Assembly, the Security Council, other organs,
Specialized Agencies, nor individuals may ask the Court to render
a decision in contentious cases. Articles 34, 35, 36 and 37 of the
Statute, which govern the judicial competence of the Court, exclude
the legal possibility of their becoming parties in contentious cases
before the Court. That is the only way in which the rule laid down
by Article 34, paragraph 1, can be understood. It says plainly and
clearly :

“Only States may be parties in cases before the Court.”

In its three paragraphs, Article 35 only makes reference to States
which may either be or not be parties to the Statute, but they must

86
160 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

be States for the Court to be open to them in contentious cases.
Article 36, in dealing with the compulsory jurisdiction of the Court,
refers to “States parties to the present Statute’.

In a word, the contentious jurisdiction, the true judicial function
of the Court, covers contentious disputes between States, only and
exclusively.

In debarring individuals from coming before the Court as parties
to “‘a case”, that is, to a contentious litigation, the Statute adopted
the theory that individuals are not subjects of international law.

Attention should be called here to a precedent which seems to be
of importance. The possibility for the International Court of Justice
of becoming a Court of Appeal with regard to cases tried by Adminis-
trative Tribunals was considered and not accepted by the framers of
the Statute.. The Delegates to the United Nations Conference on
International Organization at San Francisco had before them a
proposal, drafted in almost identical terms and inspired by the same
ideas a3 the amendments contained in Articles XII and 11 of the
respective Statutes of the Administrative Tribunals of the Inter-
national Labour Organisation and of the United Nations.

At San Francisco the Delegation of Venezuela proposed the

insertion of the following paragraphs in Article 34 of the Statute :

“Article 34.—(1) With the exception of the provisions in paragraph 2

of this Article, only States or Members of the United Nations may be
parties in cases before the Court.

(2) As a Court of Appeal, the Court will have jurisdiction to take
cognizance over such cases as are tried under original jurisdiction by
international administrative tribunals dependent upon the United
Nations when the appeal would be provided in the Statute of such
Tribunals.” (United Nations Conference on International Organi-
zation, Documents, Vol. 13, p. 482.)

Therefore, exactly the same situation as the one which is now
envisaged by the Statutes of the Administrative Tribunals was
under consideration by the Delegates to the San Francisco Con-
ference. The Venezuelan amendment even refers to the possibility
of the Statutes of those Administrative Tribunals providing that
the International Court of Justice should have the new function
as a Court of Appeal. If the Delegates had wished the Inter-
national Court to act as the Statute of the Administrative Tribunal
now requires, they certainly had the occasion to introduce into
the Statute a provision to that effect ; but, on the contrary, the
amendment to Article 34 proposed by the Delegation of Venezuela
was not incorporated in the Statute, thus excluding that legal
possibility.

It is interesting to note that the Delegation of Venezuela, as
well as all other Delegations, never thought that such an amend-

87
161 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

ment dealing with the possible jurisdiction of the Court as a
Tribunal of Appeal, could have any other place than in the chapter
on the contentious competence of the Court and never in connexion
with its advisory function.

When the San Francisco Conference, which drafted and approved
the Statute, did not adopt this amendment, it also, in fact, rejected
the possibility for individuals or for bodies other than States
to become parties in ‘‘cases” before the Court. The failure of
the Venezuelan amendment is sufficient evidence, in my opinion,
to show that the Statute completely rejects the possibility for
the Court to play the part of a Court of Appeal in precisely the
same terms in which Unesco has requested the Court to do so
in this case. To my mind, this failure of the Venezuelan amendment
amounts to an advanced denial and clear rejection of all Requests
for Advisory Opinions having the effect of an appeal, presented
on the basis of Articles XII and 11 of the respective Statutes of
the two Administrative Tribunals.

After Article 34 and the Venezuelan amendment had been
discussed in Committee 4 of the San Francisco Conference, the
Chairman, Mr. Gallagher from Peru, summarizing the discussion,
stated :

“The principle involved in Article 34 was that States, but not
private individuals oy international organizations, might be parties to
cases.”’ (United Nations Conference on International Organization,
Vol. 14, p. 141.)

From the foregoing, which I believe is the correct and only
possible interpretation of the Statute of the Court as a whole,
I feel justified in concluding that Unesco could have asked for
an Advisory Opinion on an abstract question of law, only if it
were seeking advice, an opinion without legal binding force. An
Advisory Opinion could never have been asked from this Court
in accordance with Articles 34 and 66 of the Statute when, as
in the present instance, the case brought before the Court is a
contentious legal difference between two or more parties, and
when the Organization brings it before the Court with the intention
that it will render—in the guise of an advisory opinion or advice—a
true judgment, a real decision binding those parties.

The confusion made by Articles XII and 11 of the Statute of
both Administrative Tribunals between the judicial and advisory
functions of the Court in order to transform an Advisory Opinion
into a Judgment is an absolute legal impossibility according to the
only applicable law : the Statute.

Nobody questions that what Unesco is trying to obtain from the
Court is not an opinion or advice but a binding decision, a judgment.
The very words of the Statute of the Administrative Tribunal of

88
162 DISS. OPIN. OF JUDGE CORDOVA (OPIN, 23 X 56)

the International Labour Organisation are the best evidence that
what Unesco is seeking is revision, a second instance decision, a
final judgment.

The decision of the Court seems to be predicated on the assump-
tion that Article XII of the Administrative Tribunal’s Statute
is res inter altos acta for the Court, meaning that the Advisory
Opinion has nothing to do with the rule laid down by the said
Article XII. With regard to the binding force upon the parties before
the said Tribunal, this rule, directed solely to the Organization and
to the staff members, had nothing to do with the Court itself.

It should be remembered that the Request itself refers to the
Executive Board of Unesco as acting within the framework of
Article XII of the Statute in asking for the Advisory Opinion. That
is, the Executive Board found the source of its faculty to ask for
an Advisory Opinion with binding force with regard to the decision
of the Administrative Tribunal precisely in Article XII of the
Statute of that judicial body. If the Executive Board had relied
only on the authorisation of the General Assembly to ask for such
an Advisory Opinion, and had not relied on Article XII of the Statute
of the Administrative Tribunal, it could not claim that the Advisory
Opinion given by the Court would be binding on the staff members
who were parties to the dispute before the Administrative Tribunal.
The Advisory Opinion thus obtained by Unesco would be a real
Advisory Opinion without binding force. But, by relying on, and
purporting to act within, the framework of the Statute, Unesco
considers itself justified in imposing the Advisory Opinion on its
officials because they accepted the Statute of the Tribunal in
signing their contracts of employment. Article XII is the only and
the indispensable link between an Advisory Opinion pure and simple
and the Advisory Opinion with a supposed effect of a judgment.

The closest that a Request for an Advisory Opinion may come
to a contentious case, without nevertheless changing its nature, may
be found in Article 82, paragraph I, and Article 83 of the Rules of
Court.

“Article 82, para. I.—In proceedings in regard to advisory opi-
nions, the Court shall, in addition to the provisions of Article 96
of the Charter and Chapter IV of the Statute, apply the provisions
of the Articles which follow. It shall also be guided by the provisions
of these Rules which apply in contentious cases to the extent to
which it recognizes them to be applicable ; for this purpose it shall
above all consider whether the request for the advisory opinion relates
to a legal question actually pending between two or more States.”

“Article 83.—If the advisory opinion is requested upon a legal
question actually pending between two or more States, Article 31
of the Statute shall apply, as also the provisions of these Rules
concerning the application of that Article.”

In the circumstances envisaged by these Articles, since the States
have not themselves submitted the case to the jurisdiction of the

89
163 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

Court, the question is only potentially a contentious case. Never-
theless Article 83 makes it possible for those States to appoint
ad hoc Judges in compliance with Article 31 of the Statute just as
if the question were actually a contentious dispute ; but even then,
the Advisory Opinion will not be binding either on the requesting body
or on the interested States.

The view has also been expressed that Article 34 of the Statute,
which deals only with contentious disputes, has nothing to do with
the present case, because the Court is not here concerned with à
contentious dispute but only with a Request for an Advisory
Opinion ; that the Court is not concerned with “parties” in the
juridical sense of the word, Unesco being the only one appearing
before the Court and that this Court is not obliged and should not
try to ascertain what the real purpose of Unesco is in seeking such
an Advisory Opinion.

With this interpretation of the facts and of the legal position
of Unesco I cannot agree. I believe that the first obligation of
the Court—as of any other judicial body—is to ascertain its own
competence and, in order to do that, it has first to determine what
is the nature of the case which is brought before it. The present
Request, by definition and application of Article XII of the Admin-
istrative Tribunal, will be binding on both the Organization and
the private individuals, its officials; it may not be considered
therefore as anything different from a contentious case. It is
impossible to get away from the fact that the officials were neces-
sarily parties in the first instance and they should be so considered
in the second instance as well. One cannot think of this case as
being of two different natures, a contentious case before the Admin-
istrative Tribunal and not a contentious one when it comes before
the Court. When and why should it lose its initial nature ? When it
comes to the second instance before the Court and just because it
is improperly introduced as an Advisory Opinion ? The decision of
this Court is not only connected with, but absolutely restricted to,
the contentious dispute decided by the Administrative Tribunal
between the two parties, the Organization and the individuals.

In the Court’s Advisory Opinion of July 13th, 1954, on the “Effect
of Awards of Compensation made by the United Nations Admin-
istrative Tribunal”, we find the following passage :

“Tf he terminates (the Secretary-General) the contract of service
without the assent of the staff member and this action results in a
dispute which is referred to the Administrative Tribunal, the parties
to this dispute before the Tribunal, the staff member concerned and
the United Nations Organization, represented by the Secretary-
General, will become bound by the judgment of the Tribunal.”

Therefore the parties in a dispute decided by an Administrative
Tribunal are the Organization itself and the staff member who

go
164 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

brought the action before the Tribunal. This, of course, necessarily
means that, should there be a second instance, the parties must be
the same before the reviewing tribunal, in our case, before the
Court. That is the essence of an appeal, the essence of.a second
instance, the essence of a revision of a decision of a lower court.
The decision of the International Court of Justice to which I have
just referred was given in a case where the Statute of the Admin-
istrative Tribunal of the United Nations did not provide for an
appeal to the Court but laid down that its Judgments should “be
final and without appeal’. But when the Statute provides for the
possibility of an appeal, may the Court say that the parties in this
appeal do not exist or are not the same as the ones which argued
the case in first instance before the Administrative Tribunal ? There
is no way out: the parties remain the same, they have to be the
same or the decision of the Court would not and could not be binding
upon them.

Article XII of the Statute, the application of which Unesco is
seeking, states : ‘2. The Opinion given by the Court shall be bind-
ing.” Upon whom ? Upon the Organization only ? That is not the
intention of the framers of Article XII. What is wanted is to have
the Advisory Opinion of the Court binding upon both the Organiza-
tion and the staff member. This effect can never be juridically
attained unless the staff member is considered as a party in the
second instance. Since the Statute prevents individuals and inter-
national organizations, that is to say, Unesco and its officials, from
bringing their disputes before the Court and since the present case
is undoubtedly a contentious one, the inescapable legal conclusion
follows that the Court has no competence ratione personae to enter-
tain and give a decision in the present case.

Neither has the Court competence ratione materiae to deal with
this kind of dispute.

This other aspect of the incompetence of the Court also flows
from the Statute. It relates to the nature of the litigation and of
the law which the Court has been called upon to apply.

Article 14 of the Covenant of the League of Nations, which was
the origin of the Permanent Court of International Justice and
therefore of this International Court of Justice, stated :

“The Court shall be competent to hear and determine any dispute
of an international character which the parties thereto submit to it.”

These words are the basis of all judicial activities of the Perma-
nent Court of International Justice and therefore of the International
Court of Justice. I do not think that anybody can contend that a
dispute between an international organization and a member of its
staff, though a contentious case, is an international dispute, in the
sense that the Covenant of the League of Nations and the Statutes

gi
165 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

of the Permanent Court of International Justice and of the present
Court (Article 34 in both Statutes), refer to international disputes
as ‘‘cases”.

Article 38 of the Statute is thus worded :

“The Court, whose function is to.decide in accordance with inter-
national law such disputes as are submitted to it...”

This provision, if correctly interpreted, means that the Court was
set up to apply inter-State law only, because only States may submit
disputes to the Court.

There are times when an Arbitration Tribunal or this Court have
to deal with municipal law, or any other kind of law and even with
private contracts, when they have to take judicial notice of its
existence, and perhaps even of its correct interpretation. Such a
case was, for instance, the Nottebohm case, and there are many
others, especially those involving the wrongful acts of Governments
against foreigners, denial of justice, direct or indirect responsibility
and the like.; but even then, neither this Court nor the Arbitration
Tribunals apply municipal law ; they only have to judge such cases
according to inter-State law. Municipal law, administrative laws
and private contracts only concern them incidentally, in the same
way as they have to concern themselves with the facts of the case
submitted to them.

Charters of international organizations being, in fact, conventions
between States form part, as such, of inter-State law. The Statutes
of Administrative Tribunals and the Staff Regulations, all dealing
with legal relations between the Organization and private indivi-
duals: may perhaps be classified as administrative international
law ; but Article 38 of the Statute, quoted above, dyes not give to
the Court the possibility of applying in contentious cases such
administrative international law, because in this kind of judicial
controversy brought before the Court, the parties being States, the
only international law applicable has to be perforce, inter-State law.
International administrative law would have as much reason to
be applied by the Court, under Article 38 of its Statute, as inter-
national criminal law, that is to say the Statute and the Principles
of the Nuremberg Tribunal. International administrative law and
international criminal law may form part of a wider concept of the
law of nations, but they certainly concern the relations between a
State and individuals and therefore they have no room within the
interpretation of the words “international law” as used in Article 38
of the Statute of the Court. Once having decided to comply with
the Request, the Court had to apply the Statute of the Admin-
istrative Tribunal, the Staff Regulations and the contract between
the parties, Unesco and the individual officials concerned, that is to

92
166 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

say, it had to apply “International Administrative Law”.

The incompetence of the Court rafione materiae, I believe, is thus
also well established.

What have been the extraordinary practical and juridical conse-
quences of the confusion between the judicial and the advisory
activities of the Court ?

Being parties, Unesco and the officials were entitled to equal
treatment in the administration of justice. They obtained it in
the first instance before the Administrative Tribunal, but were
they able to enjoy it before the Court as was their right ? The in-
equality of the parties in the present case is evident, owing to the
impossibility under the Statute for individuals to come before the
Court and therefore the impossibility for the Court to respect one
of the most fundamental and time-honoured principles which
requires equality of the parties before the law and in the exercise
of their rights before tribunals. In an effort to minimize such an
inequality, the Court, on March 16th of this year, decided to depart
from the normal procedure and dispense with the hearings in this
case. This decision was in harmony with last year’s Recommendation
of the General Assembly in the sense that, in order to maintain
the equality between the parties as much as possible, the interna-
tional organizations, the States and the Secretary-General, when
seeking a revision of a decision of the United Nations Tribunal,
should not make oral statements.

With the same idea in mind the Court accepted the very unusual
procedure that one of the parties, Unesco, would lay before the
Court both, its own arguments and those of the other parties, its
opponents, the Unesco officials. Of course, this abnormal procedure,
in the sense that it is not in conformity with the norms, only makes
more flagrant the existence of such inequality between the parties.
Even with regard to the written arguments, the mere fact that the
plaintiffs before the Administrative Tribunal in the procedure before
the Court had to depend upon the goodwill of their opponents to
act as an intermediary for the presentation of their views having
regard to the unavoidable obstacle of the Statute, the Court, the
highest judicial organ of the United Nations, was not in a position
to administer justice, in cases like the present one, on the basis of
strict equality between the parties.

It has been said that in this case the inequality of the parties
is only apparent because the officials were able to present their
views to the Court. This means, in effect, that although there
was a recognized legal inequality between the parties, in the
sense that they could not both appear on the same footing before
the Court, this legal inequality, in fact, did not represent a practical
disadvantage for the staff members.

93
167 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

Even from the practical point of view the inequality existed.
The officials could not and may not call upon the Court—as the
Organization was entitled to do—to adjudicate in second instance
on a decision taken against them ; nor were they able to appear
to argue the case in oral proceedings before the Court. But even
granting, for the sake of argument, that, from the practical
viewpoint, there would have been equality between Unesco and
the staff members, the fact that the latter are legally precluded
from asserting their own rights themselves constitutes a juridical
inequality which makes it impossible for the Court to administer
justice in strict compliance with the basic principles of justice.

That the Statute requires legal as well as practical conditions
of equality of the parties for the Court to act legally is made
abundantly clear from the wording of Article 35, paragraph 2,
of its Statute, which provides that the Court shall be open to
other States on conditions laid down by the Security Council,
provided that “i no case shall such conditions place the parties
im a position of inequality before the Court’.

If the Security Council must not place the parties in a position
of inequality before the Court, even when the Council itself is
not one of these parties, can a Specialized Agency, such as the
. International Labour Organisation or Unesco, create conditions
placing a party, its own opponents, in a position of inequality
before the Court ?

There are, of course, instances in which, even in the absence
of one of the parties, the Court, or any other tribunal, can render
a legal decision. That is the situation envisaged by Article 53 of
the Statute, when one of the parties does not appear or fails to
defend its case. But this article deals with a case of a judgment
by default, with the voluntary absence of one of the parties,
and has nothing to do with the legal impossibility to be present
and to defend its own cause, a situation with which the Court
was confronted in this case.

Some of the Judges also shared the view that the Court should
have declined to give the Advisory Opinion in this case, on the
sole ground that the Court cannot administer justice in accordance
with the well-established principle of equality of the parties in
any judicial procedure. They do not go so far as to say that this
inequality, being exclusively derived from the Statute, constitutes
in fact and in law the incompetence ratione personae of the Court.
They are reluctant to admit the incompetence of the Court but,
nevertheless, they have to rely on the fact that the present Request
brings before the Court a contentious case in which the parties,
a Specialized Agency and private individuals, are both precluded
by the Statute from appearing in a contentious dispute. The
inequality of the parties appears both in the first instance as
well as in the procedure before the Court. In the first instance,

94
168 DISS. OPIN. OF JUDGE CORDOVA (OPIN. 23 X 56)

the individual is not entitled to appeal against a decision of the
Administrative Tribunal while the other party, Unesco, is entitled
to do so. In the second instance, while Unesco may present written
and oral arguments, the individual has no such legal possibilities.
The source of both inequalities is to be found in the Statute
alone. The framers of Article XII knew perfectly well that the
staff member could never be entitled to ask for an Advisory
Opinion or for a decision from the Court, and so they did not
even try to give such a right to the staff members. For individuals
and international organizations to be parties in a contentious
procedure it would be absolutely necessary to change the Statute,
the only means of securing equality for them before the Court.
This fact necessarily means that the Court, according to. the
present terms of the Statute, cannot legally act in compliance
with the equality principle, which is the same thing as to say
that the Court is mcompetent or has not the legal possibility
in this case to discharge its functions.

(Signed) R. CÉRDOVA.

95
